                                                                              Electronically Filed - Greene - October 29, 2020 - 10:07 AM
                                                      2031-CC01307




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 1 of 14
                                                                  Exhibit A
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 2 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 3 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 4 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 5 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 6 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 7 of 14
                                                                  Electronically Filed - Greene - October 29, 2020 - 10:07 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 8 of 14
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2031-CC01307
MICHAEL J CORDONNIER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 PREMIER INVESTMENTS LLC                                        GRANT D JOHNSON
                                                                3645 S CULPEPPER CIRCLE
                                                          vs.   SPRINGFIELD, MO 65804
Defendant/Respondent:                                           Court Address:
EMCASCO INSURANCE COMPANY                                       JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Breach of Contract                                           SPRINGFIELD, MO 65802
                                                                                                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: EMCASCO INSURANCE COMPANY
                            Alias:
 DIRECTOR OF INSURANCE
 MO DEPARTMENT OF INSURANCE
 301 W HIGH ST STE 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF       You           are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                   10/29/2020                                  /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                     Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-2440    Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:20-cv-03386-DPR Document 1-1 1Filed
                                                             of 1
                                                                  12/04/20       Page 9 of 14
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                     Electronically Filed - Greene - October 30, 2020 - 09:41 AM
             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

PREMIER INVESTMENTS LLC,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No.: 2031-CC01307
                                             )
EMCASCO INSURANCE COMPANY,                   )
Service Address:                             )
       EMCASCO Insurance Company             )
       Director of Insurance                 )
       Missouri Department of Insurance      )
       301 W. High Street, Suite 530         )
       Jefferson City, MO 65101              )
                                             )
       Defendant.                            )

          REQUEST FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       COMES NOW, Plaintiff, Premier Investments LLC, by and through its attorney, Grant D.

Johnson, and files this Request for Special Process Server, and at its own risk requests the

appointment of David M. Roberts of Central Missouri Process Servers, 620-B East High Street,

Jefferson City, MO 65101, (573) 634-7200, a person of lawful age who is not a part of this action,

to serve the Summons and Petition in this cause, on Defendant, EMCASCO Insurance Company.

                                             Respectfully submitted,


                                             /s/ Grant D. Johnson
                                             Grant D. Johnson
                                             Mo Bar# 59829
                                             Law Office of Grant D. Johnson, LLC
                                             3645 S. Culpepper Circle
                                             Springfield, MO 65804
                                             p. (417) 841-2779
                                             f. (417) 823-3995
                                             atty.johnson@lawofficegdj.com

                                             ATTORNEY FOR PLAINTIFF




       Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 10 of 14
                                                                                                      Electronically Filed - Greene - October 30, 2020 - 09:41 AM
             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

PREMIER INVESTMENTS LLC,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No.: 2031-CC01307
                                             )
EMCASCO INSURANCE COMPANY,                   )
Service Address:                             )
       EMCASCO Insurance Company             )
       Director of Insurance                 )
       Missouri Department of Insurance      )
       301 W. High Street, Suite 530         )
       Jefferson City, MO 65101              )
                                             )
       Defendant.                            )

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       David M. Roberts of Central Missouri Process Servers, 620-B East High Street, Jefferson

City, MO 65101, (573) 634-7200, a natural person of lawful age who is not a part of this action, is

hereby authorized to serve the Summons and Petition in this cause, on Defendant, EMCASCO

Insurance Company c/o Director of Insurance.




                                             _______________________________________
                                             Clerk of the Greene County Circuit Court




       Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 11 of 14
                                                                                                      Electronically Filed - Greene - October 30, 2020 - 09:41 AM
             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

PREMIER INVESTMENTS LLC,                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No.: 2031-CC01307
                                             )
EMCASCO INSURANCE COMPANY,                   )
Service Address:                             )
       EMCASCO Insurance Company             )
       Director of Insurance                 )
       Missouri Department of Insurance      )
       301 W. High Street, Suite 530         )
       Jefferson City, MO 65101              )
                                             )
       Defendant.                            )

                    ORDER APPOINTING SPECIAL PROCESS SERVER

       David M. Roberts of Central Missouri Process Servers, 620-B East High Street, Jefferson

City, MO 65101, (573) 634-7200, a natural person of lawful age who is not a part of this action, is

hereby authorized to serve the Summons and Petition in this cause, on Defendant, EMCASCO

Insurance Company c/o Director of Insurance.




                                             _______________________________________
                                             /S/ THOMAS R. BARR BY CR
                                             Clerk of the Greene County Circuit Court




       Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 12 of 14
                                                                   Electronically Filed - Greene - November 05, 2020 - 09:57 AM




Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 13 of 14
Case 6:20-cv-03386-DPR Document 1-1 Filed 12/04/20 Page 14 of 14
